The opinion of the Court was delivered by
Knox, J.
The facts in evidence in this case were fairly submitted to the jury, and the law applicable to the facts clearly and . correctly stated by the learned Judge who presided at the trial in the Common Pleas.
A tenant cannot dispute the title of his landlord, nor can he purchase an outstanding title, and under it, withhold the possession from his landlord. When, however, he becomes the owner of the very title under which his landlord claims, either by purchase from the landlord, or at sheriff’s sale upon a judgment which encumbers it, he is not bound to give to another that which rightly belongs to himself. «
*137There is no pretence for saying that Smith was estopped from setting up his title as a purchaser of Benjamin Ackla’s interest, because he had made an ineffectual attempt to enforce a mortgage against the same land, which was successfully resisted by the very party now seeking to use it as an estoppel.
When the jury found that Benjamin Ackla was the owner of the land at his death, which they did by negativing the sale to John and the gift to Amos, the plaintiff’s case was hopeless.
Judgment affirmed.